Exhibit 10.3

FIRST AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT

This First Amendment to Amended and Restated Loan Agreement (the “Amendment”) is
made and entered into as of June 21, 2013 by and between inContact, Inc., a
Delaware corporation (“Borrower”), and Zions First National Bank, a national
banking association (“Lender”).

Recitals

1. Lender has previously extended a loan to Borrower in the aggregate principal
amount of $12,500,000 (the “Loan”), which is governed by that certain Amended
and Restated Loan Agreement dated April 30, 2012 by and between Borrower and
Lender (as amended or modified from time to time, the “Loan Agreement”).  The
Loan is evidenced by that certain (i) Promissory Note (Term Loan) dated
April 30, 2012 executed by Borrower in favor of Lender in the original principal
amount of $4,000,000, and (ii) Amended and Restated Promissory Note (Revolving
Loan) dated April 30, 2012 executed by Borrower in favor or Lender in the
maximum principal amount of $8,500,000 (collectively, the “Promissory Notes”),
which Promissory Notes are secured by the Security Documents (as defined in the
Loan Agreement).

2. Borrower and Lender desire to modify and amend the Loan Agreement as provided
herein.

Amendment

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Lender and Borrower hereby agree and amend and modify the
Loan Agreement as follows:

1. Recitals.  Each of Borrower and Lender hereby acknowledges the accuracy of
the Recitals, which are incorporated herein by reference.

2. Definitions.  Except as otherwise provided herein, terms defined in the Loan
Agreement shall have the same meaning when used herein.  Terms defined in the
singular shall have the same meaning when used in the plural and vice versa.  

3. Amendments.  The Loan Agreement is hereby modified and amended as follows:

(a) Amended Definitions.  Section 1.1 Definitions of the Loan Agreement is
hereby amended by amending and restating the following definitions in their
entirety to read as follows:

“Draw Period” shall have the meaning set forth in each Term Loan Note, as
applicable.

“Revolving Loan” means the revolving line of credit made to Borrower by Lender
pursuant to Section 2.2 Revolving Loan.

“Term Loan” means, individually and collectively, as the context requires, one
or more amortizing term loans to be made to Borrower by Lender pursuant to
Section 2.1 Term Loan.

“Term Loan Note” means, individually and collectively, as the context requires,
one or more term loan promissory notes to be executed by Borrower pursuant to
Section 2.1(c) Term Loan Note and any and all renewals, extensions,
modifications, and replacements thereof.



 

   





--------------------------------------------------------------------------------

“Working Capital” means all total current assets less total current liabilities.
 Current liabilities include, without limitation, (i) the total outstanding
balance under the Revolving Loan and (ii) all obligations payable on demand or
within one year after the date on which the determination is made.

(b) New Definition.  Section 1.1 Definitions of the Loan Agreement is hereby
amended by adding the following new definition in its appropriate alphabetical
order:

“First Amendment” means that certain First Amendment to Amended and Restated
Loan Agreement dated June 21, 2013 between Borrower and Lender.

(c) Term Loan.  Section 2.1 Term Loan of the Loan Agreement is hereby amended
and restated in its entirety to read as follows:  

2.1 Term Loan

a. Amount of Term Loan.  Upon fulfillment of all conditions precedent set forth
in this Loan Agreement or in the First Amendment, as applicable, and so long as
no Event of Default exists, which has not been waived or timely cured, and no
other breach has occurred under the Loan Documents, which has not been waived or
timely cured, Lender agrees to loan Borrower the Term Loan up to the aggregate
maximum principal amount of $8,000,000.

b. Nature and Duration of Term Loan.  The Term Loan shall consist of one or more
multiple advance term loans payable in full upon the date and upon the terms and
conditions provided in each Term Loan Note.  Amounts borrowed and repaid may not
be re-advanced or re-borrowed by Borrower.  The right of Borrower to draw funds
and the obligation of Lender to advance the proceeds of the Term Loan Note to
Borrower shall not accrue, in the case of each requested advance, until all of
the conditions set forth in Section 4 Conditions to Loan Disbursements hereof or
in the First Amendment, as applicable, have been fully satisfied and shall exist
only during the applicable Draw Period.  Upon the maturity of any Term Loan
Note, any and all amounts owing to Lender pursuant to such Term Loan Note and
this Loan Agreement shall thereupon be due and payable in full unless such Term
Loan Note is renewed or extended by Lender in which case such termination shall
occur upon the maturity of the final renewal or extension of such Term Loan
Note.  

c. Term Loan Note.  Each Term Loan shall be evidenced by a Term Loan Note.  The
Term Loan Note shall be executed and delivered to Lender upon execution and
delivery of this Loan Agreement or of the First Amendment, as applicable.
 Proceeds of the Term Loan Note may be disbursed by Lender by wire transfer.

   

Unless Lender agrees otherwise in writing, Borrower shall execute the necessary
documents and arrange for all payments of principal, interest and non-use fees
hereunder to be paid by automatic transfer of funds from the account of Borrower
with a designated financial institution acceptable to Lender.  Lender is further
authorized to debit, for the purpose of making any payment of principal,
interest, non-use fees and letter of credit issuance fees hereunder, (i) any
account of Borrower held by Lender, or (ii) the Revolving Loan.







--------------------------------------------------------------------------------

d. Notice and Manner of Borrowing.  Requests for advances on the Term Loan Note
shall be given in writing or orally no later than 12:00 p.m. Mountain Time of
the Banking Business Day on which the advance is to be made.

(d) Revolving Loan.  

(i) Section 2.2(a) Amount of Revolving Loan of the Loan Agreement is hereby
amended and restated in its entirety to read as follows:

a. Amount of Revolving Loan.  Upon fulfillment of all conditions precedent set
forth in this Loan Agreement or in the First Amendment, as applicable, and so
long as no Event of Default exists, and no other breach has occurred under the
Loan Documents, Lender agrees to loan Borrower the Revolving Loan up to the
maximum principal amount of $15,000,000.

(ii) Section 2.2 Revolving Loan of the Loan Agreement is hereby amended by
adding the following as a new subsection (f).

f. Non-Use Fee.  Borrower shall pay to Lender a non-use fee in an amount equal
to 0.30% per annum of the unused portion of the Revolving Loan, calculated on
the average unused daily balance of the Revolving Loan for each calendar quarter
or portion thereof based on a 360 day year and actual days elapsed.  The fee
shall be payable quarterly, in arrears, and shall be due no later than the fifth
Banking Business Day after receipt by Borrower of a statement therefor from
Lender.

(e) Loan Fee.  Section 2.3 Loan Fee of the Loan Agreement is hereby amended and
restated in its entirety to read as follows:

2.3 Loan Fee

Upon execution and delivery of the First Amendment, and on or before July 1 of
each year, beginning in 2014, Borrower shall pay to Lender a loan fee of
$37,500.  No portion of such fee shall be refunded in the event of early
termination of this Loan Agreement or any termination or reduction of the right
of Borrower to request advances under this Loan Agreement.  Lender is authorized
and directed, upon execution of this Loan Agreement and fulfillment of all
conditions precedent hereunder, to disburse a sufficient amount of the Loan
proceeds to pay the loan fee in full.

(f) Financial Covenants.  Section 6.14(a) Minimum Liquidity Position and Minimum
Quarterly EBITDA of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:

a. Minimum Liquidity Position and Minimum Quarterly EBITDA.  Borrower shall at
all times maintain cash, cash equivalents, and marketable securities having an
aggregate value, as determined in accordance with Accounting Standards and as
reasonably acceptable to Lender, of not less than the outstanding balance on the
Revolving Loan plus $2,500,000 (“Minimum Liquidity Position”).  If at any time
Borrower fails to maintain the Minimum Liquidity Position, Borrower shall
maintain a minimum quarterly EBITDA of not less than $2,500,000, measured as of
the last day of each quarter.

4. Conditions Precedent to Closing this Amendment.  This Amendment shall not
become effective until the following conditions have been completed and proof of
their completion has been provided to Lender:







--------------------------------------------------------------------------------

(a) On or prior to the execution and delivery of this Amendment, Borrower shall
have executed and delivered, or caused to be executed and delivered, to Lender,
each in form and substance satisfactory to Lender, such other documents,
instruments, resolutions, subordinations, and other agreements as Lender may
require in its sole discretion, including, without limitation, the Note
Modification Agreement and Allonge to Amended and Restated Promissory Note
(Revolving Loan); (iii) the Promissory Note (Term Loan), (iv) the Disbursement
Instructions, (v) the Secretary’s Certificate and (vii) the Unanimous Written
Consent of the Board of Directors of Borrower.

(b) Borrower shall perform all of the obligations of Borrower under the Loan
Documents or this Amendment to be performed contemporaneously with the execution
and delivery of this Amendment.

(c) Borrower shall pay the loan fee referenced in Section 2.3 of the Loan
Agreement as amended herein and all fees and expenses in accordance with
Section 8.

5. References.  Each reference in the Loan Documents to any of the Loan
Documents shall be a reference to such documents as modified herein.

6. Borrower Representations and Warranties.  Borrower hereby affirms and again
makes the representations and warranties set forth in Section 5 of the Loan
Agreement as of the date of this Amendment, except to the extent that any such
representations and warranties refer specifically to an earlier date.

7. Covenants.  Borrower covenants with Lender as follows:

(a) Borrower shall execute, deliver, and provide to Lender such additional
agreements, documents, and instruments as reasonably required by Lender to
effectuate the intent of this Amendment.

(b) Borrower hereby fully, finally, and forever releases and discharges Lender
and its successors, assigns, directors, employees, agents, and representatives
from any and all actions, causes of action, claims, debts, demands, liabilities,
obligations, and suits of whatever kind or nature, in law or equity, that
Borrower has or in the future may have, whether known or unknown, arising from
or relating to the Loan, the Loan Documents, or the actions or omissions of
Lender in respect to the Loan or the Loan Documents arising from events, acts or
omissions occurring prior to the date hereof.  The foregoing release does not
apply, however, to claims for future performance of express contractual
obligations that mature after the date hereof that are owing to Borrower by
Lender or Lender’s Affiliates.

8. Payment of Expenses and Attorneys Fees.  Borrower shall pay all reasonable
expenses of Lender relating to the negotiation, drafting of documents, and
documentation of this Amendment and all related documents, including, without
limitation, all reasonable attorneys fees and legal expenses.  Lender is
authorized and directed to debit Borrower’s account with Lender in an amount
sufficient to pay these expenses in full.

9. Loan Documents Remain in Full Force and Effect.  The Loan Documents are
ratified and affirmed by Borrower and shall remain in full force and effect as
modified hereby.  Any property rights or rights to or interests in property
granted as security in the Loan Documents shall remain as security for the Loan
and the obligations of Borrower in the Loan Documents.  







--------------------------------------------------------------------------------

10. Integrated Agreement; Amendment.  This Amendment, together with the Loan
Agreement and the Loan Documents, constitutes the entire agreement between
Lender and Borrower concerning the subject matter hereof, and may not be altered
or amended except by written agreement signed by Lender.  PURSUANT TO UTAH CODE
SECTION 25-5-4, BORROWER IS NOTIFIED THAT THESE AGREEMENTS ARE A FINAL
EXPRESSION OF THE AGREEMENT BETWEEN LENDER AND BORROWER AND THESE AGREEMENTS MAY
NOT BE CONTRADICTED BY EVIDENCE OF ANY ALLEGED ORAL AGREEMENT.

11. Governing Law.  This Amendment shall be governed by and construed in
accordance with the laws of the State of Utah.

12. Counterparts.  This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same document.  Signature pages may be detached from the
counterparts and attached to a single copy of this Amendment to physically form
one document.  Receipt by Lender of an executed copy of this Amendment by
facsimile or electronic mail shall constitute conclusive evidence of execution
and delivery by the signatory thereto.

All other prior and contemporaneous agreements, arrangements, and understandings
between the parties hereto as to the subject matter hereof are, except as
otherwise expressly provided herein, rescinded.

This Amendment and the Loan Agreement shall be read and interpreted together as
one agreement.

[Signature Page(s) Follow]

   

   

   

       







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed and becomes effective as of
the date first written above.

 

   

   

Lender:

   

   

   

   

   

   

Zions First National Bank

   

   

   

   

   

   

By:

/s/ Jennifer Christopulos

   

   

Name:

Jennifer Christopulos

   

   

Title:

Senior Vice President

   

 

   

   

Borrower:

   

   

   

   

   

   

inContact, Inc.

   

   

   

   

   

   

By:

/s/ Gregory S. Ayers

   

   

Name:

Gregory S. Ayers

   

   

Title:

Chief Financial Officer

   

   

       

 

   



--------------------------------------------------------------------------------